Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 11 and 16 are objected to because of the following informalities:  Claims 1, 9 and 16 do not include a colon after the word comprising in the first line of each claim.  Claim 11 includes brackets around the measured units and the brackets should be removed. Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements filed on 11/24/20 and 3/31/21 were considered. Note: there are five documents in the file that don’t have any foreign document numbering or US document serial numbering as an identifier. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claim 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (CN207764463).
Regarding claim 9, Cai et al teaches an imaging optical lens assembly comprising (see figure 2 embodiment) four lens elements, the four lens elements being, in order from an object side to an image side, a first lens element (L1), a second lens element(L2), a third lens element(L3) and a fourth lens element(L4); each of the four lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the fourth lens element (L4) is convex in a paraxial region thereof (see figure 2), the image-side surface of the fourth lens element is concave in a paraxial region thereof, at least one of all lens surfaces of the four lens elements is aspheric (paragraph 125-127) and has at least one inflection point, and each of at least three of the four lens elements has an Abbe number smaller than 38.0; wherein a central thickness of the second lens element is CT2, a central thickness of the third lens element is CT3, a central thickness of the fourth lens element is CT4, a curvature radius of the object-side surface of the fourth lens element is R7, a curvature radius of the image-side surface of the fourth lens element is R8, and the following conditions are satisfied:
 0 < CT4/CT3 < 0.83 (value is approximately 0.76);
 20 0 < R7/R8 < 1.41 (value is approximately 1.40); and 
0.90 < CT2/CT4 < 3.0 (value is approximately 0.8). Cai et al value is slightly below the range. However, in optical design/engineering, the various parameters, such as lens diameter/thickness, radius of curvature and refractive index, determine 
Regarding claim 10, the imaging optical lens assembly of claim 9, wherein either an absolute  value of a curvature radius of the object-side surface of the fourth lens element or an absolute value of a curvature radius of the image-side surface of the fourth lens element is a minimum among absolute values of curvature radii of all lens surfaces of the four lens elements, an Abbe number of the first lens element is V1, an Abbe 5 number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, a focal length of the second lens element is f2, a focal length of the fourth lens element is f4, and the following conditions are satisfied: 
40.0 < V14+V24+V3+V4 < 120.0 (value is approximately 81.6); and 
 -1.50 < f2/f4 < 4.00 (value is approximately 3.49).
Regarding claim 11, the imaging optical lens assembly of claim 9, wherein an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, half of a maximum field of view of the imaging optical lens assembly is HFOV, and the following conditions are satisfied: 
0.50 [mm] < TL < 8.0 [mn] (see paragraph 127);
 1.0 < TL/ImgH < 3.0 (value approximately 1.6; see paragraph 127); and 
20 [deg.] < HFOV < 60 [deg.] (see paragraph 123).
a vertical distance between a critical point on the image-side surface of the fourth lens element and an optical axis is Yc42, and the following condition is satisfied:0.10 < Yc42/Y42 < 0.90.  However, in optical design/ engineering, the various parameters, such as lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 1-8 and 16-20 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest an imaging optical lens assembly comprising four lens elements, the four lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al (US10209495) teaches a four-lens imaging system with at least three lens elements has an abbe smaller than 38.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH